Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9 and 17 recite(s) an abstract idea comprising the steps  “…analyzing a set of EV data, wherein the set of EV data comprises a battery level, a destination, a current position, and a predicted arrival time to the destination; constructing a charging regulation model for the EV, based on the analyzed set of EV data; computing a risk score pertaining to charging the EV, based on the constructed charging regulation model for the EV; determining whether the EV requires a current charge based on the computed risk score…”. 
This judicial exception is not integrated into a practical application because the claim as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of an insignificant post solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation “engaging one or more wireless charging points on a roadway, if the computed risk score is below a threshold value” constitutes an insignificant post solution activity as it does not disclosed that any real life results takes place as a result of that engagement. The examiner advises the applicant to amend the claims by adding charging the vehicle of the battery as a result of the cited engagement to overcome the current rejection.
Claims 2-5, 7, 10-13, 15 and 18-20 do not appear to add significantly more than the judicial exception identified above. The claims do not recite additional elements that integrate the judicial exception into a practical application and are thus rejected under the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9, 11-13, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PEDERSEN (US 2018/0238698 A1, hereinafter PEDERSEN).


            
    PNG
    media_image1.png
    696
    536
    media_image1.png
    Greyscale

As per claim 1, PEDERSEN discloses a computer-implemented method for determining whether an electric vehicle (EV) requires a current charge (See Fig.1, discloses a vehicle 201 in communication with cloud-based or remote computation and control capability 204, the vehicle is an electric vehicle which requires charging as disclosed Par.55), the vehicle ex, the method comprising: 
analyzing a set of EV data, wherein the set of EV data comprises a battery level, a destination, a current position, and a predicted arrival time to the destination (See Fig.8A, step#802, discloses the vehicles sends data to the cloud based computing device; the data comprising vehicle information, vehicle current location, battery charger level and destination, also see Par.32, discloses “the route guidance parameters defined for each potential route of travel may include the expected total travel time from the current location to the destination”) ; 
constructing a charging regulation model for the EV, based on the analyzed set of EV data (See Steps#804 and 805, disclose the cloud-based computing system uses the received vehicle data and built-in model to determine the charge threshold needed for the vehicle to reach its destination and when the charge is determined to be less than the charge threshold, the cloud-based computing system to determine a suggested route to send to the vehicle which includes a charging station to provide the needed charge for the vehicle to reach its destination, Par.9, discloses using mathematical modeling of system design and operation to manage charging of electric vehicles, also Fig.5, Item#504 and Par.88, disclose “…varying fuzzy logic implementations for multiple variable inputs and variations of such algorithms that may be useful in determining optimal routes for EVs accessing the cloud control unit (500)); 
computing a risk score pertaining to charging the EV, based on the constructed charging regulation model for the EV (See Fig.8A, Step#804, discloses comparing the charge level of the vehicle battery with the calculated threshold, the threshold is calculated such that if the battery charge level exceeds the threshold, the risk of not reaching its destination is low and if the charge level is less than the threshold then the risk of the vehicle not reaching its destination is high);
 determining whether the EV requires a current charge based on the computed risk score (See Fig.8A, step#804, and Par.116 disclose when the vehicle charge is lower than the charge threshold determined by the cloud-based computing modeling to be the needed threshold for the vehicle to reach its destination, then charging is determined to be required); and 
engaging one or more wireless charging points on a roadway, if the computed risk score is below a threshold value (See Fig.8A, step#807 and Par.117, disclose navigating the selected route with the charging station to charge the vehicle battery with the amount of charge needed to reach the final destination, Par.52, discloses the charging source can either be a charging station or a wireless charging roadway). 

As per claim 9, PEDERSEN discloses a computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method (See Fig.5, discloses a cloud control unit comprising a memory 502 to store program code and processor to execute the program code), the method comprising: 
analyzing a set of EV data, wherein the set of EV data comprises a battery level, a destination, a current position, and a predicted arrival time to the destination (See Fig.8A, step#802, discloses the vehicles sends data to the cloud based computing device; the data comprising vehicle information, vehicle current location, battery charger level and destination, also see Par.32, discloses “the route guidance parameters defined for each potential route of travel may include the expected total travel time from the current location to the destination”); 
constructing a charging regulation model for the EV, based on the analyzed set of EV data; computing a risk score pertaining to charging the EV, based on the constructed charging regulation model for the EV (See Steps#804 and 805, disclose the cloud-based computing system uses the received vehicle data and built-in model to determine the charge threshold needed for the vehicle to reach its destination and when the charge is determined to be less than the charge threshold, the cloud-based computing system to determine a suggested route to send to the vehicle which includes a charging station to provide the needed charge for the vehicle to reach its destination, Par.9, discloses using mathematical modeling of system design and operation to manage charging of electric vehicles, also Fig.5, Item#504 and Par.88, disclose “…varying fuzzy logic implementations for multiple variable inputs and variations of such algorithms that may be useful in determining optimal routes for EVs accessing the cloud control unit (500) ); 
determining whether the EV requires a current charge based on the computed risk score (See Fig.8A, step#804, and Par.116 disclose when the vehicle charge is lower than the charge threshold determined by the cloud-based computing modeling to be the needed threshold for the vehicle to reach its destination, then charging is determined to be required);
 and engaging one or more wireless charging points on a roadway, if the computed risk score is below a threshold value (See Fig.8A, step#807 and Par.117, disclose navigating the selected route with the charging station to charge the vehicle battery with the amount of charge needed to reach the final destination, Par.52, discloses the charging source can either be a charging station or a wireless charging roadway).

As per claim 17, PEDERSEN discloses a computer system, comprising: 
one or more computer devices each having one or more processors and one or more tangible storage devices (See Fig.5, discloses a cloud control unit comprising a memory 502 to store program code and processor to execute the program code); and 
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (See Par.27, discloses a program code stored in the memory of the cloud-based computing device and is executed by the processor 501, discloses in Fig.5), the program instructions comprising instructions for: 
analyzing a set of EV data, wherein the set of EV data comprises a battery level, a destination, a current position, and a predicted arrival time to the destination (See Fig.8A, step#802, discloses the vehicles sends data to the cloud based computing device; the data comprising vehicle information, vehicle current location, battery charger level and destination, also see Par.32, discloses “the route guidance parameters defined for each potential route of travel may include the expected total travel time from the current location to the destination”); 
constructing a charging regulation model for the EV, based on the analyzed set of EV data; computing a risk score pertaining to charging the EV, based on the constructed charging regulation model for the EV (See Steps#804 and 805, disclose the cloud-based computing system uses the received vehicle data and built-in model to determine the charge threshold needed for the vehicle to reach its destination and when the charge is determined to be less than the charge threshold, the cloud-based computing system to determine a suggested route to send to the vehicle which includes a charging station to provide the needed charge for the vehicle to reach its destination, Par.9, discloses using mathematical modeling of system design and operation to manage charging of electric vehicles, also Fig.5, Item#504 and Par.88, disclose “…varying fuzzy logic implementations for multiple variable inputs and variations of such algorithms that may be useful in determining optimal routes for EVs accessing the cloud control unit (500)); 
determining whether the EV requires a current charge based on the computed risk score (See Fig.8A, step#804, and Par.116 disclose when the vehicle charge is lower than the charge threshold determined by the cloud-based computing modeling to be the needed threshold for the vehicle to reach its destination, then charging is determined to be required); and 
engaging one or more wireless charging points on a roadway, if the computed risk score is below a threshold value (See Fig.8A, step#807 and Par.117, disclose navigating the selected route with the charging station to charge the vehicle battery with the amount of charge needed to reach the final destination, Par.52, discloses the charging source can either be a charging station or a wireless charging roadway).

As per claims 3, 11 and 19, PEDERSEN discloses the computer-implemented method, the computer program product and the computer system of claims 1, 9 and 17 as discussed above, wherein constructing the charging regulation model further comprises: 
predicting traffic congestion for the EV to reach the destination; and calculating a minimum amount of battery charge required for the EV to reach the destination, based on the predicted traffic congestion (See Pars.33 and 54, discloses “EV total travel time for each potential route includes consideration of roadway conditions, traffic congestion, weather conditions and/or emergency traffic considerations”).

As per claims 4, 12 and 20, PEDERSEN discloses the computer-implemented method, the computer program product and the computer system of claims 1, 9 and 17 as discussed above wherein computing a risk score pertaining to charging the EV further comprises: 
receiving a rate of battery charge usage per mile for the EV (See Par.121, discloses “The electric vehicle also supplies information describing the electric vehicle's energy requirements, for example, in required kilowatt-hours per mile traveled), a mileage amount to reach the destination (See Par.114, discloses one of the parameters considered in Step#802 of Fig.8, is the distance to the destination), predicted traffic congestion along a route to reach the destination (See Par.114, discloses one of the parameters considered in Step#802 of Fig.8, is traffic congestion, roadway delays), and a rate of battery charge usage per hour for the EV (See Par.121, discloses “The electric vehicle also supplies information describing the electric vehicle's energy requirements, for example, in required kilowatt-hours per mile traveled); 
if an amount of time to reach the destination is equal to, or exceeds, a current battery charge level, then the computed risk score is above the threshold value (See Fig.8, Step#804, discloses that if the current charge level exceeds the calculated threshold, then the risk score is low,); and if an amount of time to reach the destination is not equal to, or does not exceed, a current battery charge level, then the computed risk score is below the threshold value (See Fig.8A, 7 and Par.109, discloses using the travel time and the energy needed to determine the risk associated with each route and selecting the route with the lowest risk, the miles that need to drive and the time to drive the miles are variations of another).

As per claims 5 and 13, PEDERSEN discloses the computer-implemented method and the computer program product of claims 4 and 12 as discussed above, further comprising: determining how much additional battery charge is required to reach the destination, based on the computed risk score (See Par.116, discloses “If replenishment is required, control is passed to block (805) to request an artificial intelligence derived route, including a battery charging-replacement station appropriate to replenish the battery energy supply to a level sufficient to reach the final destination”, this is done based on received battery data and comparing the vehicle charge to a charge threshold that is estimated in order to lower the risk factor of the vehicle for not reaching its destination).

As per claims 7 and 15, PEDERSEN discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, further comprising:
determining one or more loss metrics over time based on training and feedback from a user of the EV (See Fig.5, Item#504 and Par.70, discloses an artificial intelligence system which receives information from various inputs as shown in Fig.5 and using the learning capability of the artificial intelligence updates the loss metrics associated with driving a certain route based on weather, navigation, police report, traffic and road conditions). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN (US 2018/0238698 A1, hereinafter PEDERSEN) in view of BEAUREPAIRE et al. (US 2019/0308510 A1, hereinafter BEAUREPAIRE).
As per claims 2, 10 and 18, PEDERSEN discloses the computer-implemented method, program and computer system of claims 1, 9 and 17, however PEDERSEN does not disclose wherein the charging regulation model is a logic regression model.
BEAUREPAIRE discloses a computer implemented method and computer system for computing the predicted time that the vehicle can be operated based on the remaining battery level (See Fig.4, discloses the computer system uses historical use data and remaining charge to determine if the vehicle will need charging, the system uses logistic regression model [Par.46]).
PEDERSEN and BEAUREPAIRE are analogous art since they both deal with vehicle battery charge control using a computer implemented method and computer system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSON with that of BEAUREPAIRE by using logistic regression model for the benefit of providing a modeling method that is easy to implement, interpret and very efficient to train.
Claims 6, 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN in view of MARTIN et al. (US 2017/0334296 A1, hereinafter PEDERSEN).
As per claims 6 and 14, PEDERSEN discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, PEDERSEN discloses routing the vehicle to a charging point (Par.52 discloses the charging point can be either a station or roadway wireless charging point, if the risk is low then the vehicle will not be routed specifically to the wireless roadway), however PEDERSEN does not disclose disabling one or more wireless charging points on the roadway, if the computed risk score of the EV is equal to or exceeds the threshold value.
MARTIN discloses a system for controlling the operation of vehicles and inductive roadway comprising disabling one or more wireless charging points on the roadway based on the battery SOC (See Par.67, discloses the electric vehicles communicate with the roadway “…The vehicle data may include expected drive routes of the electrified vehicles 12A, 12B, current and expected SOC's of the battery packs 57, charging information, and any other relevant vehicle information. The vehicle data can optionally be used by the electrical grid 58 and/or the inductive roadway interface 65 to schedule inductive charging events during the inductive roadway event in a manner that influences the electrical grid 58.”).
PEDERSEN and MARTIN are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSEN with that of MARTIN by disabling one or more wireless charging points if the computed risk score of the EV is equal to or exceeds the threshold value for the benefit of avoiding overloading the grid by preventing unnecessary of the vehicle battery when it is determined that the vehicle has enough charge to reach its destination.
 
As per claims 8 and 16, PEDERSEN discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, PEDERSEN discloses communication between the vehicle and the cloud-based computing device for notifying the vehicle that no charging is needed and that the vehicle has sufficient charge to reach its destination (See Par.87) however PEDERSEN does not disclose further comprising:
notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion.
MARTIN discloses a system for controlling the operation of vehicles and inductive roadway notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion (See Fig.3, which discloses when the grid has an electric shortage caused by the presence of too many vehicles, no charging is provided to the vehicle and Par.44, discloses a communication between the grid and vehicle that controls the operation of the vehicle, in the presence of grid electric shortage, the grid will notify the vehicle that it cannot be charged).
PEDERSEN and MARTIN are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSEN with that of MARTIN by notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion for the benefit of ensuring that the vehicle provides an accurate estimate of its ability to reach the destination knowing that charging is not available via the roadway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859